Citation Nr: 1441968	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-04 169	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a chronic liver disorder to include cirrhotic liver disease claimed as the result of the Agent Orange exposure.  

2.  Entitlement to service connection for a chronic renal disorder to include renal cancer and right nephrectomy residuals claimed as the result of Agent Orange exposure.

3.  Entitlement to service connection for a chronic skin disorder to include skin tags claimed as the result of Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to February 1967.

These matters came to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2011, the Veteran testified at a videoconference hearing before a now retired Veterans Law Judge; a transcript has been associated with the record.  In July 2014, VA sent correspondence to the Veteran asking whether he desired another Board hearing; and informing him that if he did not respond, it would be presumed he did not want another hearing.  He did not respond. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection is warranted for chronic cirrhotic liver disease, postoperative renal cancer residuals, and skin tags secondary to his presumed herbicide exposure in the Republic of Vietnam.  

In a June 2009 statement C. Gonzales, M.D., opined that the current chronic cirrhotic liver disease could have been caused by Agent Orange exposure.  In October 2009, C. Campbell, M.D. opined that current clear cell-type renal cell carcinoma could have been caused by Agent Orange exposure, but it was just as likely it was not related to his Agent Orange exposure.

These matters were remanded in February 2012 to afford the Veteran a VA examination regarding the etiology of his claimed conditions, including the skin condition.  In March 2012, a VA examiner opined that the Veteran's conditions were not directly due to service, but with regard to his herbicide exposure the examiner just cited to the presumptive provisions, noting that presumptive service connection was not warranted.  The examiner, however, did not specifically address whether his conditions are due to herbicide exposure.  Thus, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Request that a VA physician with appropriate expertise review the claims file in order to determine whether chronic liver disorder, chronic renal disorder, and claimed chronic skin disorder are related to service, including herbicide exposure.  Upon review of the claims folder, the physician should offer opinions as to the following:

The examiner should state whether;

a) it is at least as likely as not that a chronic liver disorder, to include cirrhosis of the liver, is related to his presumed herbicide exposure;

b)  it is at least as likely as not that the Veteran's chronic renal disorder, to include neoplasm of the kidney, is related to his presumed herbicide exposure;

c)  it is at least as likely as not that the Veteran's chronic skin disorder, to include skin tags, is related to his presumed herbicide exposure.

The examiner must provide reasons for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting their reports.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.  

2.  If entitlement to service connection for the conditions remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



